The petitioner, Charles Bashara, represents that he is unlawfully restrained of his liberty and unlawfully imprisoned in the county jail of Grady county by John C. Lewis, sheriff of said county, by virtue of a commitment issued on an examining trial on the charge of murder, holding said petitioner to answer in the district court; that he is entitled to bail pending his trial in said district court, because the proof is not evident or the presumption great. Upon a careful consideration of all the evidence presented in support of the application, it is the opinion of the court that the writ be denied. *Page 714